DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 4/13/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Burnett U.S. PGPUB No. 2015/0224218 discloses a photocatalytic air cleaning structure for use in an air cleaner ([Abstract]) comprising: a photocatalytic filter 203 and/or 204 that includes a plurality of plate-shaped members (the “fluted structures” [0032] illustrated in figure 4 as being perpendicular to the direction in which ultraviolet light 202 extends) each having a front and a back surface (see below) carrying a photocatalyst (“The photocatalytic structures 203 and 204 may be, for example, a hydrated catalytic matrix” [0032]) and being arranged such that the front surface of one plate-shaped member faces the back surface of another plate-shaped member adjacent thereto with a gap being interposed therebetween (the gaps illustrated in figure 4, within structures 203 and/or 204), the gap defining an air flow path (“In operation, air flows through photocatalytic structure 203, past ultraviolet light source 202, then through photocatalytic structure 204.  As the air exits photocatalytic structure 204” [0036]) for air flowing along the front surface and the back surface of the plate-shaped members adjacent to each other (as illustrated in figures 3 and 4); and a UV irradiation unit 202 that emits ultraviolet light toward the gap (“When the ultraviolet light 202 impacts the photocatalytic structures 203 and 204, ozone is produced in the catalytic matrix” [0032]), and faces one of end surfaces of each of the plate-shaped members of the photocatalytic filter 203 and/or 204 (see below) with a predetermined distance array from the one of the end surfaces (as illustrated in figure 4), the end surfaces including an end surface on an air entrance side to the gap and an end surface on an air exit side from the gap (see below), and the gap, which has an elongated plate shape between the plate-shaped members each having a flat shape (as illustrated in figure 4, as in the annotated copy of figure 4, below) continuously extends in a direction along the end surface of the plate-shaped members (from the end surface on the air entrance side of each plate shaped member to an air exit side of each plate-shaped member, as illustrated in figure 4). However, Burnett does not disclose that the air discharge path passes through the space between the photocatalytic filter 204 and the UV irradiation unit 202 and while Burnett discloses parallel plate-shaped members, there is no disclosure of crest and trough portions connecting the parallel plate-shaped members.
Morito et al. U.S. PGPUB No. 2012/0171079 discloses a photocatalytic air purification system ([Abstract]), comprising: a photocatalytic filter 12 (functionally similar to the photocatalytic structures 203 and 204 of Burnett) including a plurality of members defining a gap for an air flow path of air flowing along a front surface of the photocatalytic member (as illustrated in figure 5, where the labyrinth channels L form the claimed gaps in the photocatalytic filter). A UV irradiation unit 17 or 18 emits ultraviolet radiation toward the gap L (“an ultraviolet radiation source that irradiates ultraviolet radiation on the photocatalyst element structure to activate the photocatalyst” [0017]) with a predetermined distance away from one of the end surfaces of the photocatalytic filter 12 (as illustrated in figure 1). The UV irradiation unit 17 or 18 and one of the end surfaces (the inner end surface) of the photocatalytic filter 12 are arranged so as to define therebetween: an air supply path for taking in air from a lateral direction substantially parallel to one of the end surfaces (since the arrows in figure 1 illustrate that the air flows parallel to the outer surface of photocatalytic filter 12, before flowing through the gaps L) and an air discharge path for discharging air exiting from the flow path to a lateral direction substantially parallel to the inner one of the end surfaces of photocatalytic filter 12 and the air discharge path passes through the space between the photocatalytic filter 12 and the UV irradiation unit. Morito discloses a metal filter base body 11 that includes a metal plate body (“Each of the photocatalyst sheets S1 to S6 is made of a porous titanium foil” [0042]) having a plurality of row-shaped crest portions and a plurality of row-shaped trough portions alternately formed (as illustrated in figure 2), with a through groove extending in a row direction for allowing a fluid to pass through being provided in each of the crest portions and each of the trough portions (as illustrated by the flow-directional arrows in figure 6); and a middle wall portion facing the through groove being a plate-shaped member (since figure 6 illustrates that a plate shaped member connects a crest and a trough portion and faces an adjacent plate-shaped member that connects a crest to an adjacent trough). However, although Morito discloses trough and crest portions in parallel to one another (“The undulating photocatalyst sheet has substantially parallel alternating ridges and trenches that run continuously, for example, in the direction of a central axis of the cylindrical photocatalyst element structure 1” [0040]), there is no explicit disclosure of plate-shaped members are aligned parallel to one another.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a photocatalytic air cleaner structure for use in an air cleaner comprising: a plurality of parallel plate-shaped members each having a front and a back surface carrying a photocatalyst and connected to crest and trough portions alternately formed; and a UV irradiation unit arranged to define an air supply path parallel to an end surface of each plate-shaped member for taking in air from a lateral direction substantially parallel to one of the end surfaces; or an air discharge path parallel to one of the end surfaces.

Regarding dependent claims 2-11; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881